MEMORANDUM *
Nadezhda Koulian and her daughter Roza, citizens of Russia, petition for review of the Board of Immigration Appeals’ dismissal of their appeal from an Immigration Judge’s denial of their application for asylum. The BIA found that Koulian did not establish past persecution or a well-founded fear of future persecution on account of either her Jehovah’s Witness religion or Armenian ethnicity. We deny the petition.
Findings of the BIA are reviewed for substantial evidence, a deferential standard under which they must be upheld unless the evidence compels a contrary result. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995). Persecution is “an extreme concept that does not include every sort of treatment our society regards as offensive.” Id. at 1431. Whether treatment rises to the level of persecution is a heavily fact-dependent question, which comparison to similar cases helps to answer. See Krotova v. Gonzales, 416 F.3d 1080, 1084 (9th Cir.2005).
In combination, the incidents cited by petitioners pale in comparison to those in cases where asylum applications have been *643granted, and are factually similar to those in cases where asylum has been denied. Compare Korablina v. INS, 158 F.3d 1038, 1044-45 (9th Cir.1998) (persecution found) with Nagoulko v. INS 333 F.3d 1012, 1016 (9th Cir.2003) (no persecution found), and Halaim v. INS, 358 F.3d 1128, 1132 (9th Cir.2004) (no persecution found). We note, among other facts, that after being fired from her teaching job, Koulian was able to make a living as a vegetable gardener, and further that the removal of her daughter from school was Koulian’s voluntary act.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.